Citation Nr: 0020668	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  98-17 902A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to an initial evaluation in excess of 20 
percent for a low back disability.

3.  Entitlement to an initial compensable evaluation for 
residuals of a fracture of the left thumb.

4.  Entitlement to an initial evaluation in excess of 10 
percent for a left knee disability.

5.  Entitlement to an initial evaluation in excess of 10 
percent for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty for training from September 
1981 to January 1982 and from January 1987 to January 1997, 
and had additional unverified reserve component service 
between the two periods of active service.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions by the Cleveland, Ohio, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  By a 
November 1997 rating decision, the RO, in pertinent part, 
denied service connection for sinusitis, and granted service 
connection for a low back disability, for residuals of a 
fracture of the left thumb, and for right and left knee 
disability.  The RO assigned an initial evaluation of 10 
percent for low back, right knee, and left knee disabilities, 
and assigned an initial noncompensable evaluation for the 
left thumb disability.  By a rating decision issued in 
December 1999, the RO increased the initial evaluation for 
low back disability to 20 percent.   

The veteran requested a hearing before the Board.  A 
videoconference Board hearing was held in June 2000, with the 
undersigned Acting Board Member sitting in Washington, D.C., 
with the veteran at the Cleveland, Ohio RO.

At his June 2000 videoconference Board hearing, the veteran 
testified that he wished to withdraw his claim for service 
connection for genitourinary disorder, and he submitted a 
written statement during the hearing requesting withdrawal of 
that issue.  The veteran's request and written statement 
constitute a valid withdrawal of the issue, and the claim of 
entitlement to service connection for a genitourinary 
disorder is no longer before the Board on appeal.  38 C.F.R. 
§ 20.702(e)(1999).

At his June 2000 videoconference Board hearing, the veteran 
submitted additional relevant evidence, together with a 
waiver of his right to have the additional evidence reviewed 
by the agency of local jurisdiction (the RO).  The veteran's 
waiver of local review is valid, and the Board will proceed 
with appellate review.  38 C.F.R. § 20.1304(c) (1999).


FINDINGS OF FACT

1.  The veteran was treated for sinusitis on several 
occasions during service and was treated for sinusitis post-
service.

2.  The veteran's service-connected low back disability is 
manifested by constant low back pain, ranging from sharp pain 
to dull ache, with pain radiating into the left leg to the 
knee, and functional impairment of range of motion of the 
lumbar spine due to pain, and by some neurologic abnormality 
on objective examination, but not by severe neurologic 
abnormalities or recurring attacks of severe symptomatology.

3.  The veteran's service-connected residuals of a fracture 
of the left thumb are manifested by good dexterity, grip, and 
grasp with the left thumb, with objective evidence of pain, 
exostosis on radiologic examination, and instability with 
prolonged grasping effort.  

4.  The veteran's service-connected left knee disability is 
manifested by objective findings of crepitation, by use of a 
brace to prevent buckling, and by subjective complaints of 
pain, stiffness, tenderness, and lack of endurance, but is 
not manifested by objective evidence of instability, loss of 
motion, or by arthritis on radiologic examination.

5.  The veteran's service-connected right knee disability is 
manifested by objective findings of pain, by use of a brace 
to prevent buckling, and by subjective complaints of pain, 
stiffness, tenderness, and lack of endurance, but is not 
manifested by objective evidence of instability, loss of 
motion, or by arthritis on radiologic examination.


CONCLUSIONS OF LAW

1.  The veteran has submitted a well-grounded claim of 
entitlement to service connection for sinusitis.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The criteria for an initial evaluation in excess of 20 
percent for low back disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5292-5295 (1999).

3.  The criteria for an initial 10 percent evaluation for 
residuals of a fracture f the left thumb, but no more, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.40, 4.45, 4.71a, Diagnostic Code 5224 (1999).

4.  The criteria for an initial 20 percent evaluation, but no 
more, for a left knee disability have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.10, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Code 5257 (1999).

5.  The criteria for an initial 20 percent evaluation, but no 
more, for right knee disability, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.10, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Code 5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he incurred sinusitis in service.  
The veteran also contends that his service-connected low 
back, left thumb, and bilateral knee disabilities are more 
severely disabling than the currently-assigned evaluations 
reflect.

A. Claim for service connection for sinusitis

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with active military service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  

However, the first step in reviewing a claim for service 
connection is to determine whether the veteran has presented 
a well-grounded claim.  In this regard, the veteran bears the 
burden of submitting sufficient evidence to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  Simply stated, a well-grounded claim 
must be plausible or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  

Establishing a well-grounded claim of entitlement to service 
connection generally requires: (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Epps, 126 F.3d at 1468-70; Caluza 
v. Brown, 6 Vet. App. 489, 507 (1995).

The service medical records reflect that, in August 1990, the 
veteran complained of chest congestion and laryngitis.  
Bronchitis was diagnosed.  In January 1996, the veteran 
complained of sinus pain and purulent drainage, with cough 
and headache.  Sinusitis was diagnosed.  On separation 
examination conducted in September 1996, the veteran's 
sinuses were normal.  However, on the portion of the history 
completed by the physician, the physician referenced history 
provided by the veteran reflecting treatment for sinusitis in 
service and continuing use of sinus medications, including 
Flonase, Actifed, Pseudofed, or Benadryl as needed. 

Private medical records dated in February 1997, approximately 
one month after the veteran's service discharge, disclose 
that the veteran sought treatment for chest congestion and 
cough.  Tracheal bronchitis was diagnosed, and medications 
were prescribed.  The following month, in March 1997, the 
veteran sought treatment for sinus congestion and drainage.  
Moderately severe nasal mucosal swelling was noted, and the 
veteran had cloudy rhinorrhea.  An upper respiratory tract 
infection was diagnosed, and the veteran was again placed on 
medications.  The veteran again sought treatment for 
complaints of cough, drainage, congestion, and sore throat in 
April 1997.  There was tenderness over the maxillary sinuses.  
Sinusitis was diagnosed and, in addition to antibiotics, 
sinus medications, including Flonase nasal spray, were 
prescribed.

The VA examiner who conducted a June 1997 examination found 
no congestion on examination of the nose, sinuses, mouth, and 
throat.  The examiner concluded that the veteran had a 
history of sinusitis, but that disorder was not present on 
that examination.

On VA examination conducted in April 1999, the veteran 
reported using Sudafed, Benadryl, and Nasalcrom for 
sinusitis.  There was no deformity of the nose.  The nasal 
mucosa was normal.  There was no discharge.  The paranasal 
sinuses were nontender.  On CT scan, the paranasal sinuses 
were normal.  The examiner concluded that the veteran had a 
history of sinusitis and upper respiratory tract infections 
several times a year, but was asymptomatic on this 
examination.

The evidence reflects that sinusitis was diagnosed in service 
on at least one occasion.  The evidence discloses a post-
service diagnosis of sinusitis within the first few months 
after the veteran's service discharge.  This evidence is 
sufficient to establish a plausible claim, even though the 
diagnosis of sinusitis was not described as chronic either in 
service or after service.  However, further development is 
required to provide the veteran an opportunity to prove his 
claim on the merits, and, in particular, to establish that he 
continues to have sinusitis as a chronic disorder, either as 
symptomatic or as requiring medication.  38 U.S.C.A. 
§ 5107(a).

B.  Claims for Increased Initial Evaluations

The veteran's claims for higher initial evaluations following 
the November 1997 grants of service connection for those 
disabilities are well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  Generally, an appeal from an 
award of service connection for an initial rating is a well-
grounded claim as long as the rating schedule provides for a 
higher rating and the claim remains open.  See Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995); Fenderson v. West, 12 
Vet. App. 119 (1999).  In an appeal for an increased initial 
evaluation, "staged" ratings may be assigned, that is, 
separate ratings for separate periods of time based on the 
facts found.

The Board is also satisfied that all relevant facts have been 
properly developed, and that VA has fulfilled its duty to 
assist the veteran.

VA utilizes a rating schedule in the evaluation of 
disabilities resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The percentage ratings represent, as far as can 
practicably be determined, the average impairment in earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations.  See 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (1999).

1.  Claim for an initial evaluation in excess of 20 percent 
for low back disability

Service medical records establish that a low back disability 
was diagnosed and treated in service.  Following the 
veteran's original claim for service connection in 1997, the 
RO granted service connection for that disability.  
Initially, in a November 1997 rating decision, a 10 percent 
evaluation was assigned.  The current evaluation, a 20 
percent rating, was assigned in December 1999, after the 
veteran appealed the assignment of the initial evaluation.  
However, as the veteran has not expressed any desire to limit 
his appeal on that issue to a 20 percent rating, the issue 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).

Private medical records dated in February 1997 reflect that 
the veteran had pain in his lower back when transferring on 
and off the exam table.  He had decreased flexibility and 
decreased range of motion on flexion secondary to low back 
pain.  There was no palpable pain or paraspinal lumbar spasm.  
Straight leg raising was negative.  Deep tendon reflexes of 
the lower extremities were good.

On VA examination conducted in June 1997, radiologic 
examination of the lumbosacral spine revealed minimal 
narrowing of the disk space between L5-S1, and left 
scoliosis, but there was no arthritis.  

MRI scan of the back conducted in December 1998 confirmed 
that the veteran had two disk herniations, one at L5-S1 and 
one at L1-L2.

At a personal hearing conducted in February 1999, the veteran 
testified that he had essentially constant back pain and that 
he had anterior and lateral numbness in both legs above the 
patella.  He testified that his back pain had increased in 
severity.

Private medical records dated in February 1999 reflect that 
the veteran sought treatment for back pain radiating into the 
anterior thigh and groin.  The veteran's gait was normal.  He 
was able to heel-walk and toe-walk.  Strength in the right 
great toe extensor was 4/5, and was 4+/5 in the left great 
toe extensor.  Otherwise, the veteran's strength was normal.  
Sensation to pinprick was decreased along the anterior and 
lateral upper leg on the left.  Reflexes were 2/4 in the 
knees and ankles.  Lumbar spine range of motion was normal.  
Electromyography (EMG) disclosed left lumbar radiculopathy, 
in particular, affecting the left rectus femoris, and 
disclosed decreased motor unit activity in the extensors of 
the great toes (extensor hallicus longus) bilaterally.

On VA examination conducted in April 1999, the veteran was 
able to flex forward only to 40 degrees and extend to 
neutral.  There was decreased sensation of the anterior left 
thigh.  The examiner who conducted genitourinary examination 
suggested that the veteran's complaints of minimal to mild 
obstructive voiding symptoms could be related to either 
prostatitis or to neurologic compromise due to L5-S1 disc 
problems, but the veteran declined further evaluation of 
these symptoms.

At his videoconference Board hearing in June 2000, the 
veteran testified that his right leg was smaller in 
circumference at the thigh and calf muscles than the left.  
He described constant pain, which was sometimes sharp, at 
other times radiating from the gluteal area down into the 
back of the knee, and at other times a dull ache.  The 
veteran testified that he was unable to sit or drive for a 
prolonged period of time.

The veteran's low back disability with herniation at L5-S1 is 
evaluated under Diagnostic Code (DC) 5293.  DC 5293 provides 
a 20 percent evaluation for moderate intervertebral disc 
syndrome with recurring attacks.  The evaluative criteria 
under that diagnostic code provide that a 40 percent 
evaluation is warranted for severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent evaluation requires pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.

The medical evidence establishes that the veteran has chronic 
back pain, varying from a dull ache to a sharp pain, 
sometimes with radiation into the lower extremities to the 
back of the knees, worst on the left.  The medical evidence 
establishes that the objective evidence of back pain varies.  
On private examination in February 1999, there was no 
objective evidence of pain in the paraspinal muscles and the 
veteran had full range of motion.  In contrast, two months 
later, on VA examination in April 1999, there was pain on 
palpation of the muscles and the veteran had pain on motion, 
with forward flexion limited to 40 degrees.  The veteran 
testified that his thigh and calf muscles were atrophied on 
the right; however, the objective medical evidence does not 
confirm this testimony.  No atrophy of any leg muscle was 
noted on private examination in February 1999, which included 
general assessment for atrophy. 

A 20 percent evaluation is warranted for the veteran's 
intervertebral disc disease, as there is objective evidence 
of some neurologic abnormality and there is evidence of back 
pain, including functional impairment due to pain on motion.  
However, the veteran's symptomatology does not meet the 
criteria for a 40 percent evaluation.  The evidence 
establishes that the veteran retains a normal gait, although 
he testifies that he must walk somewhat slowly.  He retains 
ability to perform activities of daily living, although he is 
unable to perform more strenuous tasks such as mowing the 
lawn.  The medical evidence establishes objective, but 
moderate, neurologic changes, such as a slight (4/5 or 4+/5) 
decrease in strength of the extensors of the great toes 
bilaterally, and decreased sensation in the anterior and 
lateral left thigh, but normal strength in all other muscles 
and normal sensation throughout the lower extremities other 
than the left thigh.  All deep tendon reflexes are intact.  
There is no objective evidence of muscle spasm, and there is 
no medical evidence of atrophy of the lower extremities.  
Thus, the neurologic symptoms are not severe or pronounced, 
as contemplated under DC 5293 for a 40 percent evaluation or 
a 60 percent evaluation.

The evidence establishes that the veteran has back pain, but 
there is no evidence that pain and functional impairment is 
of such severity as to meet the criteria for a 40 percent 
evaluation.  In particular, the evidence establishes that the 
veteran uses a lumbar corset to relieve pain in the left 
buttock when sitting or driving for prolonged periods in 
excess of an hour, but the veteran is able to perform non-
strenuous activities without assistive devices.  The Board 
notes in particular that the veteran testified that his back 
pain was a "dull ache" "most of the time."  (Board hearing 
transcript at 9).  

The Board has considered whether the veteran may be entitled 
to an evaluation in excess of 20 percent under any other 
applicable diagnostic code.  DC 5292, governing limitation of 
motion of the lumbar spine, provides a 20 percent evaluation 
for moderate limitation and a 40 percent for severe 
limitation of motion of the lumbar spine.  A 40 percent 
evaluation is the maximum allowable under DC 5292.

The most recent clinical evidence, dated in April 1999, 
reflects that the veteran had quite limited range of motion, 
with forward flexion only to 40 degrees.  However, the 
veteran had full range of motion on private examination in 
February 1999.  The veteran's testimony establishes that his 
back pain does vary, so that it would be expected that his 
functional impairment would be variable.  However, 
considering the variations, from full range of motion to 40 
degrees of flexion, the Board finds that the veteran has 
moderate, but not severe, loss of range of motion of the 
lumbar spine.  There is no competent medical evidence 
indicating that the veteran's range of motion approximates 
severe limitation, although it may severely limit his range 
of motion on occasion or episodically.  Because the 
limitation does not approximate the severe level overall, the 
Board also finds that a 20 percent rating for moderate 
limitation appropriately reflects the veteran's functional 
loss under DC 5292.

The Board will also analyze the veteran's symptomatology 
under DC 5295, governing evaluations for lumbosacral strain.  
DC 5295 provides a 20 percent rating for muscle spasm on 
extreme forward bending, unilateral loss of lateral spine 
motion in standing position.  A 40 percent rating requires 
severe symptomatology, with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  While the veteran meets 
some of the criteria for a 40 percent evaluation, in 
particular, he has narrowing or irregularity of two joint 
spaces, there is no evidence of abnormal mobility on forced 
motion, and the evidence contradicts a finding that there is 
listing of the spine.  The criteria for a 40 percent 
evaluation under DC 5295 are not met.

There is no evidence of ankylosis of the lumbar spine, so an 
evaluation in excess of 20 percent under DC 5289 is not 
applicable.  The veteran's 20 percent evaluation under 5293 
includes consideration of constant back pain and objective 
evidence of varying levels of functional impairment due to 
pain.  The medical evidence does not establish that pain is 
so severe as to meet or approximate the criteria for a 40 
percent evaluation.  The preponderance of evidence is against 
an evaluation in excess of 20 percent for back disability.

2.  Claim for initial compensable evaluation for residuals, 
left thumb fracture

The veteran's service medical records reflect that a fracture 
of the left thumb was incurred and treated in service.  In 
response to the veteran's initial claim for service 
connection, the claim on appeal, the RO granted service 
connection for residuals of a fracture of the left thumb and 
evaluated the disability due to those residuals as 
noncompensable.

On VA examination conducted in June 1997, the veteran was 
able to grip and grasp with the left thumb, but reported 
instability at the base of the joint if he tried to continue 
gripping tightly for more than a few seconds.  There was 
objective evidence of tenderness and soreness on palpation of 
the left thumb.  Grip, grasp, and dexterity were good on 
objective examination.  Radiologic examination conducted in 
April 1999 disclosed exostosis at the base of the first 
metacarpal, left hand.

At his June 2000 videoconference Board hearing, the veteran 
testified that his left thumb would "lock up" and "pop 
out" on extended use.  He reported that the physicians 
advised him that the joint could be fused to address this 
problem, but then he would lose some of his range of motion.  
He described a radiating pain from the wrist joint into the 
palm when his thumb would pop out or lock up.

The veteran's disability due to service-connected residuals 
of a fracture of the left thumb is evaluated under Diagnostic 
Code 5224.  38 C.F.R. § 4.71a, DC 5224 (1999).  Under this 
provision, a 10 percent rating is warranted for favorable 
ankylosis of the thumb, and a 20 percent rating for 
unfavorable ankylosis.

The medical evidence of record establishes that the veteran's 
left thumb is not ankylosed, either favorably or unfavorably 
as required by Diagnostic Code 5224, as the evidence clearly 
shows that the veteran has good grasp, grip, and dexterity.  
Thus, the veteran is not entitled to a compensable evaluation 
under DC 5224.  

The Board has considered whether the veteran is entitled to a 
compensable evaluation under any diagnostic code.  Under 
Diagnostic Code 5003, arthritis established by x-ray findings 
is evaluated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. If there is no compensable limitation of motion, a 
10 percent evaluation is warranted for each major joint or 
group of minor joints affected. In this case, the radiologic 
evidence did not disclose any arthritis, but did disclose an 
exostosis at the base of the left thumb. The Board notes that 
an exostosis is a benign bony outgrowth.  Dorland's 
Illustrated Medical Dictionary 595-96 (27 ed. 1988).  The 
veteran also testified that he had pain at the base of the 
thumb, particularly when it would "pop out."  The medical 
evidence also establishes objective evidence of pain.

Although there is no ankylosis, as required for a 10 percent 
evaluation for left thumb disability under DC 5224, in 
consideration of the veteran's complaints of instability with 
certain types of use of the left thumb, and in view of the 
documented pain on motion and bony abnormality on 
radiological examination, the Board finds that a 10 percent 
evaluation for left thumb disability is warranted.  

The Board has considered whether the veteran is entitled to 
an evaluation in excess of 10 percent for left thumb 
disability.  However, there is no medical evidence of any 
loss of motion that could be deemed the equivalent of 
unfavorable ankylosis.  A 10 percent evaluation is the 
maximum evaluation available under DC 5003 for arthritis, or 
under DC 5010 for traumatic arthritis.  The Board is unable 
to finds any applicable diagnostic code which might entitled 
the veteran to an evaluation in excess of 10 percent for his 
left thumb disability.  

In particular, the Board notes that the veteran is right-
handed, so his left upper extremity is his non-dominant 
extremity.  The 10 percent evaluation assigned in this 
decision includes compensation for the veteran's functional 
loss due to pain, and the Board does not find that the left 
thumb pain reported by the veteran or confirmed on objective 
examination warrant an evaluation in excess of 10 percent, 
even considered together with all other aspects of left thumb 
disability, including instability on prolonged gripping or 
grasping of moderate to heavy weights.  The Board finds that 
there is no basis for the assignment of a rating in excess of 
10 percent for his left thumb disability.  The Board finds 
that the evidence warranting an evaluation in excess of 10 
percent is not in equipoise, and the provisions of 
38 U.S.C.A. § 5107(a) regarding reasonable doubt are not 
applicable.  

3.  Claim for initial evaluation in excess of 10 percent for 
left knee disability

The veteran's service medical records reflect that left knee 
disability was incurred in and treated in service.  In 
response to the veteran's initial claim for service 
connection, the claim on appeal, the RO granted service 
connection for left knee disability.  The 10 percent initial 
evaluation assigned by the RO for the left knee disability is 
the subject of this appeal.

On VA examination conducted in February 1997, the veteran 
reported that his left knee buckled occasionally.  He 
ambulated "very well" and the knees appeared normal.  There 
was no deformity, swelling, or tenderness of either knee.

At a personal hearing conducted in February 1999, the veteran 
testified that he had to use a brace on the left knee at all 
times to keep the knee from buckling, because the locking was 
too frequent for him to walk without a brace.

On VA examination conducted in April 1999, the veteran 
reported that he had undergone an operation on the left knee 
for debridement and excision of damaged and torn cartilage.  
He reported pain, soreness, stiffness, tenderness, giving 
way, locking, swelling, fatigability, and lack of endurance 
in the left knee.  He reported wearing a brace, and using a 
cane if the brace was not on.  He described the problems as 
chronic, not as involving flare-ups.  Radiologic examination 
conducted in April 1999 disclosed no destructive bone change 
or pathology in the left knee.

The April 1999 VA examination disclosed objective evidence of 
soreness, pain, and tenderness with motion of the left knee.  
The veteran had full range of motion from zero degrees of 
extension to 140 degrees of flexion.  There was some medial 
and lateral joint line tenderness.  Mild crepitation was 
noted in the left knee with motion.  There was no effusion 
present.  The knee was stable to medial, lateral, anterior, 
and posterior testing.  Radiologic examination conducted in 
April 1999 disclosed no destructive bony change or pathology 
in the left knee.

At a Board videoconference hearing conducted in June 2000, 
the veteran testified that, in addition to left knee pain 
related to his lower back disability, he also had problems 
with his left knee because it would buckle and give out or 
give way.  He was wearing a hinged neoprene knee sleeve with 
metal stays that could be locked at 10 degrees.  The veteran 
explained that, with the brace locked, he would not 
completely fall if the knee buckled.  He also testified that 
his left patella swelled frequently, such as if he went up 
and down the stairs in his house.  He also testified that 
there was a distinctive popping noise and popping sensation 
on bending the left knee.  He further testified that, when 
the left knee did buckle, he experienced radiating pain into 
the lower part of the left leg and into the ankle.  He also 
experienced this radiating pain when he overused his left 
lower extremity, such as climbing stairs.

The veteran's disability due to service-connected 
postoperative resection of the medial meniscus of the left 
knee is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent rating 
is warranted for an impairment of the knee manifested by 
slight recurrent subluxation or lateral instability.  A 20 
percent rating will be assigned for an impairment of the knee 
manifested by moderate recurrent subluxation or lateral 
instability.

There is no objective medical evidence of instability of the 
left knee.  While there is no objective evidence of 
subluxation, the veteran reports buckling or giving way of 
the left daily on a daily basis.  The evidence establishes 
that he wears a locking knee brace to prevent falls.  The 
Board concludes that the veteran meets the criteria for a 10 
percent evaluation under Diagnostic Code 5257 on this basis.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has indicated that the evaluative 
criteria of Diagnostic Code 5257 do not include pain.  The 
medical evidence establishes objective evidence of pain, 
especially pain on motion of the left knee, even though the 
veteran retains full range of motion in the left knee.  
Considering the veteran's subjective complaints of left knee 
pain, and the objective evidence of functional impairment due 
to pain, the Board concludes that a 10 percent evaluation for 
pain is warranted.  See, e.g., DeLuca v. Brown, 8 Vet. App. 
202, 204-206 (1995); 38 C.F.R. §§ 4.40, 4.45; see also 
VAGCOPPREC 9-98 (Aug. 14, 1998).  Since the veteran is 
evaluated under Diagnostic Code 5257,consideration of pain 
warrants an increased initial evaluation to 20 percent for 
left knee disability, although the veteran does not otherwise 
meet the criteria for a 20 percent evaluation under 
Diagnostic Code 5257, as there is no objective evidence of 
moderate disability due solely to instability or subluxation.  

The Board has considered whether an initial evaluation in 
excess of 20 percent may be assigned for the veteran's left 
knee disability under another diagnostic code.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Under 38 C.F.R. § 
4.71a, Diagnostic Code 5261, a noncompensable rating is 
assigned where flexion in the leg is limited to 60 degrees.  
A 20 percent evaluation requires that flexion be limited to 
30 degrees.  In this case, the examinations demonstrate no 
loss of range of motion of the left knee.  38 C.F.R. § 4.71, 
Plate II (showing that normal extension and flexion of the 
knee is from 0 to 140 degrees).  Thus, the preponderance of 
the evidence is against an evaluation in excess of 20 percent 
under DC 5261.  The radiologic evidence discloses no evidence 
of arthritis, so consideration of evaluation under Diagnostic 
Code 5003, used to evaluate arthritis, is not applicable.  
Certainly, the evidence likewise is against an evaluation in 
excess of 20 percent under any other diagnostic code 
applicable to knee disability.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256-5261. 

4.  Claim for initial evaluation in excess of 10 percent for 
right knee disability

The veteran's service medical records reflect that right knee 
disability was incurred in and treated in service.  In 
response to the veteran's claim for service connection for 
right knee disability the RO awarded service connection, and 
assigned a 10 percent evaluation.  The 10 percent initial 
evaluation is the subject of this appeal.

On VA examination conducted in February 1997, the veteran did 
not report buckling of the right knee.  He ambulated "very 
well" and the knees appeared normal.  There was no 
deformity, swelling, or tenderness of the right knee, but a 
loose body was palpable. 

At a personal hearing conducted in February 1999, the veteran 
testified that the loose body in his right knee would cause 
the patella to lock in position, on a daily basis, hampering 
walking and kneeling.

On VA examination conducted in April 1999, the veteran 
reported that he had undergone two previous operations on the 
right knee for debridment and excision of damaged and torn 
cartilage.  He reported pain, soreness, stiffness, 
tenderness, locking, swelling, fatigability, and lack of 
endurance.  Radiologic examination conducted in April 1999 
disclosed no destructive bony change or pathology in the 
right knee.

The April 1999 VA examination disclosed some tenderness and 
soreness in the right knee on motion.  Range of motion was 
from zero degrees extension to 140 degrees of flexion, with 
pain.  There was some medial and lateral joint line 
tenderness.  The right knee was stable to medial, lateral, 
anterior, and posterior testing.

At a Board videoconference hearing conducted in June 2000, 
the veteran testified that he had right knee pain and 
swelling.  The veteran testified that he used a neoprene 
sleeve brace with metal stays and a locking mechanism on the 
right knee to prevent buckling.

The veteran's disability due to service-connected right 
medial meniscectomy is evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  Under 38 C.F.R. § 4.71a, DC 5257, a 10 
percent rating is warranted for an impairment of the knee 
manifested by slight recurrent subluxation or lateral 
instability.  A 20 percent rating will be assigned for an 
impairment of the knee manifested by moderate recurrent 
subluxation or lateral instability.

There is no objective medical evidence of instability of the 
right knee.  While there is no objective evidence of 
subluxation, the veteran reports giving way of the right 
knee, or, more frequently, locking of the right knee, which 
would occur on a daily basis.  The evidence establishes that 
he wears a locking knee brace to prevent buckling followed by 
locking.  The Board concludes that the veteran meets the 
criteria for a 10 percent evaluation under Diagnostic Code 
5257 on this basis.  

The Board also notes that the Court has indicated that the 
evaluative criteria of Diagnostic Code 5257 do not include 
pain.  The medical evidence establishes objective evidence of 
pain, especially pain on motion of the right knee, even 
though the veteran retains full range of motion in that knee.  
Considering the veteran's subjective complaints of right knee 
pain, and the objective evidence of functional impairment due 
to pain, the Board concludes that a 10 percent evaluation for 
pain is warranted. DeLuca; 38 C.F.R. §§ 4.40, 4.45; see also 
VAGCOPPREC 9-98.  An evaluation which includes consideration 
of right knee pain may be implemented by increasing the 
veteran's evaluation under Diagnostic Code 5257 to 20 percent 
for left knee disability.  The Board notes, however, that the 
veteran does not otherwise meet the criteria for a 20 percent 
evaluation under Diagnostic Code 5257, without application of 
consideration of pain, as there is no objective evidence of 
moderate disability due solely to instability or subluxation.  

The Board has considered whether an initial evaluation in 
excess of 20 percent may be assigned for the veteran's right 
knee disability under another diagnostic code.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Under 38 C.F.R. § 
4.71a, Diagnostic Code 5261, a noncompensable rating is 
assigned where flexion in the leg is limited to 60 degrees.  
A 20 percent evaluation requires that flexion be limited to 
30 degrees.  In this case, the examinations demonstrate no 
loss of range of motion of the right knee.  38 C.F.R. § 4.71, 
Plate II (showing that normal extension and flexion of the 
knee is from 0 to 140 degrees).  Thus, the preponderance of 
the evidence is against an evaluation in excess of 20 percent 
under DC 5261.  

The radiologic evidence discloses no evidence of arthritis, 
so consideration of evaluation under Diagnostic Code 5003, 
used to evaluate arthritis, is not applicable.  Use of 
Diagnostic Code 5259, the criteria for evaluation of 
symptomatic residuals of removal of dislocated semilunar 
cartilage, would not allow an increased evaluation in excess 
of 20 percent, as the maximum schedular evaluation under that 
diagnostic code is a 10 percent evaluation.  The veteran 
could be granted a 10 percent evaluation under Diagnostic 
Code 5259, but, as that Diagnostic Code encompasses pain, the 
veteran would then be entitled to no more than 10 percent 
under Diagnostic Code 5257.  A 10 percent evaluation under 
Diagnostic Code 5257 and the 10 percent evaluation under 
Diagnostic Code 5259 would encompass pain, so no other 
increased evaluation would be applicable, and evaluation in 
this manner actually be less favorable to the veteran than 
the 20 percent evaluation assigned under Diagnostic Code 5257 
by this Board decision, under the regulations at 38 C.F.R. 
§ 4.25 for combining evaluations.  

The evidence likewise is against an evaluation in excess of 
20 percent for right knee disability under any other 
diagnostic code applicable to knee disability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256-5261. 

ORDER

The veteran's claim for service connection for sinusitis is 
well-grounded, and to this extent only, the appeal is 
granted.

Entitlement to an initial evaluation in excess of 20 percent 
for a low back disability is denied.

An initial 10 percent evaluation for residuals of a fracture 
of the left thumb is granted, subject to laws and regulations 
governing effective dates of monetary awards.

An initial 20 percent evaluation is granted for left knee 
disability, subject to laws and regulations governing 
effective dates of monetary awards.

An initial 20 percent evaluation is granted for right knee 
disability, subject to laws and regulations governing 
effective dates of monetary awards.


REMAND

The medical evidence, as described above, establishes a well-
grounded claim for service connection for sinusitis.  
38 U.S.C.A. § 5107(a).  Once a well-grounded claim has been 
established, VA has a duty to assist the veteran in 
developing the facts of the claim.  Epps, supra.  In this 
case, the veteran has testified that he has continued to have 
sinusitis chronically since service, and currently requires 
medication to control that disorder.  However, the most 
recent medical evidence of sinusitis is in April 1997, and 
that medical evidence does not state whether the veteran's 
diagnosed sinusitis is a chronic disability or is an acute 
and temporary disorder expected to resolve without residuals.  
Further development of medical evidence, include affording 
the veteran VA examination and obtaining any other available 
post-service VA or private clinical records, is required. 


Therefore, the case is REMANDED for the following action:
1.  The RO should ask the veteran to 
identify any private records of treatment 
for sinusitis from April 1997 to the 
present, and, after obtaining any 
necessary releases from the veteran, the 
RO should attempt to obtain identified 
private records.  The RO should also 
obtain any relevant VA records from April 
1997 to the present.  

2.  The RO should advise the veteran of 
alternative forms of evidence he may 
submit to establish current disability 
due to sinusitis, including pharmacy 
records or bills.  

3.  The RO should arrange for the veteran 
to undergo a VA otolaryngology 
examination.  The veteran should be 
properly notified of the date, time and 
place of the examinations in writing.  
The claims folder must be made available 
to the examiner for review.  Such tests 
as the examiner deems necessary should be 
performed.  The examiner should elicit 
history from the veteran concerning the 
frequency and severity of any episodes of 
active sinusitis, to include information 
concerning any treatment received for 
active sinusitis.  The examiner should 
determine whether a diagnosis of chronic 
sinusitis is appropriate in the veteran's 
case.  If chronic sinusitis is diagnosed, 
the examiner should offer an opinion on 
the question of whether it is at least as 
likely as not (a 50 percent or more 
likelihood) that current chronic 
sinusitis is related to symptoms shown 
during the veteran's periods of active 
duty for training. A detailed rationale 
for the opinion expressed should be 
provided.

4.  Thereafter, the RO should review the 
claims folder and ensure that all 
development actions, including the 
medical examination and requested 
opinion, have been conducted and 
completed in full.  Then, the RO should 
undertake any other indicated development 
and readjudicate the issues on appeal.  

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).




		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

 


